Citation Nr: 1630315	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  07-31 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to October 21, 2014 and in excess of 30 percent therefrom for bilateral pes planus, hammertoe of both great toes and bilateral bunions.

2.  Entitlement to service connection for degenerative joint disease (DJD) of the knees (claimed as bilateral knee condition), to include as secondary to bilateral pes planus, hammertoe of both great toes and bilateral bunions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to May 1982.  The Veteran also had active duty service from May 24, 1982, to October 11, 1988, but received a bad conduct discharge for this period of service, which was previously held to be a bar to VA benefits related to that period.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

In March 2011, the Board remanded the issues in this case for additional development.  In February 2013, the Board granted a 10 percent disability rating for bilateral pes planus throughout the period of appeal and denied service connection for DJD of the knees.  The Veteran appealed the February 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 memorandum decision, the Court vacated the February 2013 Board decision and remanded the matters for further proceedings consistent with the memorandum decision.

In August 2014, the Board remanded the appeal.  In September 2015, the Board denied the claim for a disability rating in excess of 10 percent prior to October 21, 2014 and in excess of 30 percent therefrom for bilateral pes planus, hammertoe of both great toes and bilateral bunions.  The Board remanded the claim for service connection for bilateral knee disability.  The Veteran appealed the September 2015 Board decision on the bilateral foot claim (not the bilateral knee claim, which was remanded to the RO) to the Court.  The Court vacated and remanded the issue of increase for bilateral foot disability pursuant to a Joint Motion for Partial Remand (JMR) dated in April 2016.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of service connection for major depressive disorder and an earlier effective date for the grant of service connection for bilateral foot disability have been raised by the record in a DAV May 2016 "Informal Hearing Presentation," but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for DJD of the knees (claimed as bilateral knee condition), to include as secondary to bilateral pes planus, hammertoe of both great toes and bilateral bunions is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to October 21, 2014, the Veteran's bilateral foot disability was not more nearly manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, or any other symptoms suggestive of severe foot impairment.

2.  From October 21, 2014, the Veteran's bilateral foot disability was not more nearly manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, or any other symptoms suggestive of pronounced foot impairment.

3.  Pain associated with hallux valgus (bunions) of the right and/or left foot does not result in additional functional loss; and the Veteran has subjective pain from hallux valgus without other objective findings.


CONCLUSION OF LAW

An evaluation in excess of 10 percent prior to October 21, 2014 and in excess of 30 percent therefrom for bilateral foot disability (pes planus, hammertoe of both great toes and bilateral bunions) are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letter dated in January 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the foot disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

It is noted that the Veteran's bilateral foot claim was previously remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Evaluations

The Veteran testified in January 2011 that his feet were in constant pain and he wore orthotics inside his shoes at all times.  Transcript at 10.  He reported an instance of swelling that required a new special pair of orthotics.  Transcript at 11.  The Veteran indicated that he worked an 8 hour day with at least 4-5 hours standing and he regularly removes his shoes after 4 hours work because of swelling and pain.  Transcript at 12.  He treated his pain symptoms with warm soaks and Ibuprofen.  He reported that he was unable to run, play ball, and walk other than at work.  Transcript at 14.  The Veteran reported that one foot appeared slightly worse than the other foot but that he had the same symptoms for both feet, which were the same shoe size.  Transcript 15-17.  When asked about using stairs, the Veteran did not report foot difficulties, but rather attributed his stair problems to his knees.  Transcript at 18.  The Veteran emphasized that since establishing entitlement to benefits his feet worsened as demonstrated by "bunions and bones sticking out."

The record includes lay statements in support of the Veteran's claim indicating that the Veteran had foot pain.  See VA Forms 21-4138 (June 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§  3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected.  38 C.F.R. § 4.21.

When a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under Diagnostic Code 5284 was not permitted); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).

The Veteran's feet are evaluated under Diagnostic Code 5276.  Moderate pes planus (flat foot) with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  For severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent evaluation is warranted for severe pes planus, bilateral.  For pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surface of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.


Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for increase.  Neither the lay nor the medical evidence more nearly reflects the criteria for disability rating in excess of 10 percent prior to October 21, 2014 and in excess of 30 percent therefrom for bilateral pes planus, hammertoe of both great toes and bilateral bunions.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276.  Additionally, as discussed below, a separate compensable evaluation for hallux valgus is not warranted, to include on the basis of 38 C.F.R. § 4.59.

VA treatment record dated in November 2006 reflects that the Veteran's gait was normal and he ambulated freely.  A December 2006 note reflects that, by history, flat fee and DJD that interferes with the Veteran's life.  A May 2007 note reflects a history of flat feet with intermittent pain after prolonged standing and use of arch supports.  Gait was normal.  A June 2010 note reflects complaints of bilateral foot pain aggravated by working on his feet.  A December 2010 note reflects complaints of bilateral painful bunions on 1st MP joint.  The Veteran presented for a VA podiatry consult in January 2011, which noted bilateral hallux rigidus and prescribed foot orthoses.

Report of VA examination dated in February 2007 reflects complaints of aching pain in the feet, occasionally sharp pain with severity level of 7/10, elicited with physical activity and relieved by rest or pain medication (Ibuprofen).  Exam was negative for evidence of pes planus, deformity, tenderness, calcaneal tendonitis, calcaneal tendon misalignment, pes cavus, varus deformity, pain with dorsiflexion of toes, pain of the metatarsal heads, hammer toes, interdigital neuroma, hallux valgus, hallux rigidus, pain with standing or with walking, or use of corrective shoe wear.  Based on x-ray findings, the diagnosis was bilateral pes planus with bilateral DJD of the metatarsal phalangeal (MP) joints of both great toes.

Report of VA examination dated in December 2009 reflects complaints of foot pain treated with Motrin.  The Veteran also reported symptoms of pain, swelling, stiffness, and lack of endurance.  The Veteran used orthotic inserts for bilateral pes planus, which he used mostly in his work boots and not at home.  Objectively, while there was tenderness of the feet, there was no painful motion, swelling, instability, weakness, or abnormal weight bearing.  Non-weight bearing and weight bearing Achilles alignment was normal.  There was no malalignment of the forefoot or midfoot.  Mild pronation was found.  Arch was present on non-weight bearing but not with weight bearing.  The weight bearing line was over the great toe.  There was no muscle atrophy of the feet or other foot deformity.  X-ray showed moderate degenerative changes of the first MP joint.  The Veteran reported working at a meat packing plant that requires him to stand on feet for nearly 8 hours and lift 50 pounds at a time.  The examiner stated that the Veteran's pes planus had worsened since his last exam as shown by "the change in the arch while tip-toeing which remained flat and the over pronation of each ankle."  Early hammer toes on the left great and 2nd toe along with bilateral bunions were found.  Range of motion was described as "good" with 5 degree difference in left plantar flexion bilaterally.

An April 2011 VA podiatry consult reflects complaints of bunion pain of both feet, assessed as arthritic bunions, minor hammer toes 3-5 of right foot, and bilateral pes planus.  Inserts were ordered.

Report of VA examination dated in June 2011 reflects complaints of bilateral foot pain with swelling when he is at work.  He wears two pairs of sock and arch supports, which he stated helps.  The Veteran stated he was able to stand 1-2 hours and walk 1 mile.  Clinical findings were unchanged from the prior examination except that there was mild valgus of the os calcis (10 degrees) correctable by manipulation, bilaterally.  The Veteran reported that he worked full-time at a meat packing company.

Report of VA examination dated in October 2014 reflects that the Veteran has diagnoses for bilateral pes planus (flat foot), bilateral hallux valgus, bilateral hallux rigidus, and bilateral degenerative arthritis.  By history, the Veteran painful feet with walking, worse since 2006, described as throbbing constant 10/10 pain if standing and 5/10 pain at night in the ball of both feet; he also reported intermittent sharp pain at the base of the 1st toe, occurring 2-3 times a day.  He reported that cold weather aggravates his foot pain.  He reported wearing an arch support.  The Veteran stated that he worked 8-9 hours a day, 6 days a week; that he can walk a few blocks; that he can stand all day at work.  He denied lost time from work due to foot problems.  The Veteran reported that he developed in 2009 bumps on the top of both feet and surgery was advised.  The Veteran reported pain of the foot on evaluation this day located in the fall of feet and base of big toes, severe.  He reported flare-ups impact function of foot insofar as "he avoids running due to feet [sic] pain."  In regards to flatfeet (pes planus), the examiner found that there was pain on use of feet and pain accentuated on use; an indication of swelling on use (right side), use of arch supports with relief to both feet, and decreased longitudinal arch height on weight bearing.  Examination was negative for the following:  Pain on manipulation of feet; callosities; extreme tenderness of plantar surfaces; marked deformity; marked pronation; weight bearing line over or medial to the great toe; other lower extremity deformity other than pes planus causing alteration of the weight bearing line; "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel); marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet.  Evaluation also showed no Morton's neuroma (Morton's disease), metatarsalgia, hallux rigidus, and pes cavus (clawfoot).  Hammer toe on the right was found of the 2nd, 3rd, 4th, and little toes.  Bilateral hallux valgus with mild to moderate symptoms was shown.  The Veteran had pain from flat feet and hallus valgus and DJD of the 1st MP joint of both big toes.  There was no condition due to foot injury or other foot conditions found.  The examiner found that there was bilateral foot pain on physical exam but that pain did not contribute to functional loss for either foot.  Bilaterally, there was functional loss due to pain on movement, pain on weight bearing, and deformity; but there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when either foot is used repeatedly over a period of time.  The Veteran required no assistive devices for locomotion.  The examiner found that the Veteran's bilateral foot disability did not cause functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner found that the Veteran's disability did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).

Neither the lay nor the medical evidence reflects that, prior to October 21, 2014, the Veteran's bilateral foot disability was more nearly manifested by severe symptoms such as by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuate, characteristic callosities, or any other symptoms suggestive of severe foot impairment.  To the extent that the Veteran had swelling, the Board finds that this is not shown to interfere with locomotion or the Veteran's ability to work.  Notably, the record shows no gait abnormalities due to service-connected foot disorder or lost time from work due to foot problems.  But rather, the record shows that the Veteran has been able to maintain full-time employment that is substantially performed while standing.

Likewise, from October 21, 2014, the Veteran's bilateral foot disability was not more nearly manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, or any other symptoms suggestive of pronounced foot impairment.  It is noted that the criteria for a 50 percent disability rating under Diagnostic Code 5276 require that a claimant satisfy the conjunctive criteria, rather than just one or two of the criteria listed.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met.  Notwithstanding, the Board considered whether the symptoms presented by the Veteran were analogous or substantially similar to the criteria set out.  However, the symptoms did not more nearly approximate the nature or severity of the symptoms required for the 50 percent schedular evaluation under Diagnostic Code 5276.  The Veteran reported that his symptoms were pain, swelling and lack of endurance.  However, recent VA examination showed no pain on manipulation of feet or extreme tenderness of the plant surfaces.  While there was an indication of swelling on use (right side) and alteration of the weight bearing line, these symptoms reported as severe by the Veteran did not interfere with the Veteran's ability to work full time and stand all day at work.

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  The Board also accepts that the Veteran has functional impairment due to pain and swelling.  See DeLuca, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, there is no evidence of pain on motion or periarticular pathology of the foot (other than the big toes); the Veteran has no gait abnormality due to the feet and does not require any assistive device for locomotion.  Therefore, functional impairment is not shown.  The Board is sympathetic to the Veteran's report of bilateral foot pain, especially with standing on his feet for many hours during the work day.  However, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule. However, neither a higher nor separate evaluation is warranted based on any other provision of the rating schedule.

The evidence shows findings and diagnoses for bilateral hallus valgus (i.e. bunions).  While the hallux valgus is shown, the medical evidence reflects that there has not been surgery with resection of the metatarsal head or "severe hallux valgus, if equivalent to amputation of great toe."  Moreover, the condition has been characterized as mild to moderate, not severe, on VA examination in October 2014.  Therefore, the schedular criteria for a separate schedular evaluation are not more nearly met.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

The Board has also given careful consideration to 38 C.F.R. § 4.59 with regard to the Veteran's bilateral hallux valgus (bunions) symptoms.  However, the Board finds that the provision is not applicable in this case of hallux valgus for the following reasons.

First, although 38 C.F.R. § 4.59 notes that "It is the intention [of the schedule] to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating for the joint," the Court further explained that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Here, the schedular criteria under Diagnostic Code 5280 (Hallux valgus) are not predicated on range of motion loss and 38 C.F.R. § 4.59 pertains to disabilities rated based on lost range of motion.  As such, it is reasonable to conclude that 38 C.F.R. § 4.59 is not applicable in this instance.  But, even if 38 C.F.R. § 4.59 is for application, the provision does not afford a separate evaluation based on pain on use because, while the record shows subjective complaints of pain, there are essentially no objective findings for pain causing any functional loss.  The record shows that the Veteran has no impairment of gait, stands and ambulates without assistive devices, and has lost no time from work during the appeal period due to bunions.  Stated differently, the Board finds that the assignment of a separate 10 percent evaluation for hallux valgus (bunions) based purely on subjective complaints under Burton would have an absurd result.  See Mitchell, supra at 43 (noting that assignment of the highest rating for pain without other objective findings would lead to potentially "absurd results").  It would be absurd because Diagnostic Code 5280 provides a maximum schedular evaluation for hallux valgus of 10 percent whether the condition was so severe it was equivalent to amputation or even if the great toe was amputated without metatarsal involvement.  To be clear, in the Veteran's case, he has not had amputation and his condition is not so severe it is the equivalent of amputation given that it was characterized on VA examination in October 2014 as having only "mild to moderate" symptoms.  Also, at that time, there was no functional impairment shown such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Hence, the Board believes that the assignment of a separate 10 percent rating for each foot based on hallux valgus (bunion) would be illogical when neither the lay nor the medical evidence demonstrates functional loss and there are no objective findings of subjective pain manifesting in any form of functional loss.  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result."  Zang v. Brown, 8 Vet.App. 246, 252-53 (1995).

Second, although there is reported pain on foot movement, the Board finds that such symptomatology is appropriately considered within the evaluation for pes planus.  A separate disability is not warranted as this would violate the rule against pyramiding.  38 C.F.R. § 4.14.  See also Brady supra at 206 (1993) (A veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."   To the extent that bunions also causes deformity, the Board finds that there is no functional impairment caused beyond that compensated by the currently assigned evaluations; thus, a separate rating is not warranted for this condition.

The Board has also considered whether the findings and diagnoses for hammer toes warrant a separate compensable evaluation.  The record shows early hammer toes on the left great and 2nd on VA examination in December 2009.  Minor hammer toes of 3-5 of the right foot were shown on an April 2011 VA podiatry consult.  Hammer toe on the right was found of the 2nd, 3rd, 4th, and little toes on VA examination in October 2014.  The medical evidence shows that, at no time during this appeal, the Veteran had hammer toes of all toes of either the left and/or right foot.  Because single toes with hammer toe are not compensably disabling, a separate compensable evaluation based on hammer toes is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Additionally, hallux rigidus and pes cavus are not shown, and there is no evidence of atrophy of the musculature, disturbed circulation, foot weakness, Morton's disease, or any other foot dysfunction that would warrant a separate or higher disability evaluation either prior to or from October 21, 2014.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, and 5283-84.  Furthermore, as the service-connected disabilities are each contemplated by a specific diagnostic code, a rating by analogy is would not be appropriate.  See Copeland, supra.

Lastly, the record shows MP arthritis, bilaterally.  The Board finds that a separate evaluation is not warranted for either foot due to MP arthritis for the following reasons.  First, arthritis is not a service connected disability.  Second, even were it a service connected disorder, a compensable separate evaluation is not warranted because there is no evidence that the Veteran has two or more minor joints with incapacitating episodes related to his arthritis of either great toe.  While there is x-ray evidence of arthritis of the left great toe and right great toe MP joint, as noted above, multiple involvements of the interphalangeal, metatarsal and tarsal joints of the lower extremities are considered to be a minor joint.  38 C.F.R. § 4.45.  The term "incapacitating episode" is not defined under Diagnostic Code 5003.  However, other parts of the rating schedule provide guidance.  For example under 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, incapacitating episodes are defined as acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Similarly, under 38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009 pertaining to the eyes, an incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bedrest and treatment by a physician or other healthcare provider.  The Court has stated that "The starting point in interpreting a statute is its language, for 'if the intent of Congress is clear, that is the end of the matter.'"  Cacatian v. West, 12 Vet. App. 373, 376 (1999) (quoting Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, 513 U.S. 115 (1994)).  A determination of a statute's plain meaning involves examining the specific language at issue and the statute's overall structure.  Id; see also Meeks v. West, 12 Vet. App. 352 (1999) ("Principals of statutory construction require that, where a statute has a plain meaning, a Court shall give effect to that meaning...each part or section should be construed in connection with every other part or section so as to produce a harmonious whole.").  A common dictionary has defined "incapacitating" as "to make legally incapable or ineligible" or "to deprive of capacity or natural power: disable."  Merriam-Webster's Collegiate Dictionary 628 (11th ed. 2003).  Considering these definitions, the record simply does not demonstrate that the Veteran's MP arthritis of either the right or left great toe was of such severity that it has rendered him disabled, nor is there any evidence of prescribed bedrest or treatment by a physician.  Therefore, a separate compensable rating based on arthritis of the left and right toe MP joint is not warranted.

The Board has considered staged ratings.  However, in this case, there is no basis to further stage the rating for the Veteran's bilateral foot disorder.  The evidence reflects no distinct period where the disability exhibited symptoms that would warrant a different rating other than currently assigned.  Fenderson, supra.

Accordingly, the claim is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert, supra at 53 (1990).
As a final matter, the Board finds that referral for extraschedular consideration is not warranted.  Referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's bilateral foot disorder are fully contemplated by the applicable rating criteria.  The schedular rating criteria contemplate the symptoms presented by the Veteran along with the overall impairment caused by these symptoms.  Because the symptoms of the Veteran's disorder are contemplated by the applicable criteria, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating is therefore not warranted in this case.  38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, the Veteran is service connected for a single disability (bilateral foot disorder).  Therefore, the Board finds that there is no basis for an award based on "the combined effect of multiple conditions."

The Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected bilateral foot disorder.  The RO denied a claim for total disability based on individual employability due to service-connected disability is August 2008; no appeal was filed and that decision became final.  Since that decision, the Veteran has reported interference with employment, but he has not contended he is unemployable due to service-connected foot disability.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An evaluation in excess of 10 percent prior to October 21, 2014 and in excess of 30 percent therefrom for bilateral foot disability (pes planus, hammertoe of both great toes and bilateral bunions) is denied.


REMAND

Where remand orders of the Board are not complied with, the Board errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In this case, in August 2014, the Board remanded the issue of service connection for bilateral knee disability for a VA medical opinion addressing the Veteran's theory of aggravation of nonservice-connected bilateral knee disorder by service-connected disability of the feet.  A November 2015 VA medical opinion was obtained.  However, this medical opinion is inadequate as a complete rationale for the conclusion reached was not provided.  In this regard, the Board finds that the opinion does not really explain why the reviewer found no causation or aggravation of the knees by service connected bilateral foot disorder.  The opinion recites the documented history of abnormal knee pathology and the Veteran's work history, but the reviewed did not explain the significance of the clinical history or the Veteran's employment in arriving at conclusions reached.
A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The November 2015 VA medical opinion should be returned to the examiner (or another examiner with appropriate expertise if he/she is unavailable) for a revised medical opinion on whether it is as likely as not (50 percent probability or more) that the Veteran's service-connected bilateral foot disability aggravated (permanently worsened) the disability of either knee.  Pertinent evidence in the electronic claims file should be made available to and reviewed by the physician along with a copy of the remand.  A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Then, the AOJ should review the medical opinion and rationale to ensure that an adequate supporting rationale is provided, or return for such.
 
3.  Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


